                                                            U.S. Departme

                                                            United States A
                                                            Southern Distr
                                                                                               5/24/2021
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                            May 24, 2021

       BY ECF
       Honorable Analisa Torres
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

              Re:     United States v. Anthony Bush, 17 Cr. 611 (AT)

       Dear Judge Torres:

               The Government writes, with the consent of defense counsel, to respectfully request a brief
       extension to file its response to the defendant’s renewed motion for compassionate release (the
       “Motion”) (Dkt. No. 728). The Government’s opposition was due on May 20, 2021. The
       Government has received updated medical records from the Bureau of Prisons, which are relevant
       to the defendant’s Motion. The Government respectfully requests until May 27, 2021, to file its
       response. As noted, defense counsel has consented to this request.

                                                            Respectfully submitted,

                                                            AUDREY STRAUSS
                                                            United States Attorney

                                                        by: s/
                                                           Alexandra Rothman
                                                           Assistant United States Attorney
                                                           (212) 637-2580

       cc: Defense counsel (by ECF)


GRANTED. By May 27, 2021, the Government shall respond to Defendant’s motion. By June 3,
2021, Defendant shall file his reply, if any.

SO ORDERED.

Dated: May 24, 2021
       New York, New York
